For the payment of the tax, the land was holden against the plaintiff for one year from the first day of June, 1882 G. L., c. 58, s. 13; Gove v. Newton, 58 N.H. 359, 361. The tax lien was an encumbrance from the date of the assessment (Tied. R. P., s. 853) in favor of the public claiming by, from, or under the defendant. If the plaintiff had allowed the lien to be enforced by collector's sale, the purchaser's title would have been derived from the defendant. The tax was a part of the defendant's share of public expense. It was a debt due from him to the public (Edes v. Boardman,58 N.H. 580, 585), and it could have been collected of him by suit brought by the town. Laws 1881, c. 28; Cool. Tax. 300; Weber v. Reinhard, 73 Pa. 370
. It was a debt; secured by a statutory attachment, without the suit and service of process necessary in other cases. The plaintiff was compelled to pay the defendant's debt in order to remove an encumbrance against which the land was warranted by the defendant's quitclaim.
Judgment for the plaintiff.
STANLEY, J., did not sit: the others concurred.